Case 2:21-cv-01650-JS-ST Document 1-3 Filed 03/26/21 Page 1 of 3 PageID #: 1146




                     Exhibit B
        Case 2:21-cv-01650-JS-ST Document 1-3 Filed 03/26/21 Page 2 of 3 PageID #: 1147
       NYSCEF                          Document List
       Suffolk County Supreme Court   Index # 619573/2020       Created on:03/26/2021 02:11 PM

Case Caption:   County of Albany et al v. Actavis Holdco US, Inc. et al
Judge Name:
Doc#     Document Type/Information                     Status      Date Received   Filed By
1        SUMMONS                                       Processed   12/15/2020      Badala, S.
         Summons- All Defendants
2        COMPLAINT                                     Processed   12/15/2020      Badala, S.
         Complaint and Jury Demand
3        EXHIBIT(S)                                    Processed   12/15/2020      Badala, S.
         Trade Association Meeting Attendance
4        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
5        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
6        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
7        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
8        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
9        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
10       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
11       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
12       STATEMENT OF AUTHORIZATION FOR                Processed   03/15/2021      Napoli, M. - filed by PM
         ELECTRONIC FILING                                                         Legal

13       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
14       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
15       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
16       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
17       STATEMENT OF AUTHORIZATION FOR                Processed   03/23/2021      Napoli, M. - filed by PM
         ELECTRONIC FILING                                                         LEGAL

18       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
19       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
20       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
21       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
22       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL

                                                                                        Page 1 of 2
        Case 2:21-cv-01650-JS-ST Document 1-3 Filed 03/26/21 Page 3 of 3 PageID #: 1148
       NYSCEF                          Document List
       Suffolk County Supreme Court   Index # 619573/2020       Created on:03/26/2021 02:11 PM


Doc#    Document Type/Information                   Status      Date Received   Filed By
23      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
24      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
25      STATEMENT OF AUTHORIZATION FOR              Processed   03/24/2021      Badala, S. - filed by
        ELECTRONIC FILING                                                       PM LEGAL

26      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
27      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
28      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
29      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
30      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
31      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
32      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
33      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
34      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
35      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
36      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/24/2021      Badala, S. - filed by
                                                                                PM LEGAL
37      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/25/2021      Badala, S. - filed by
                                                                                PM LEGAL
38      STATEMENT OF AUTHORIZATION FOR              Processed   03/25/2021      Badala, S. - filed by
        ELECTRONIC FILING                                                       PM LEGAL

39      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/26/2021      Napoli, M. - filed by PM
                                                                                Legal
40      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/26/2021      Napoli, M. - filed by PM
                                                                                Legal
41      AFFIRMATION/AFFIDAVIT OF SERVICE            Processed   03/26/2021      Napoli, M. - filed by PM
                                                                                Legal




                                                                                     Page 2 of 2
